DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the vibration chamber" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 2-20 are rejected under 35 USC 112(b) as dependent upon a rejected base claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claim(s) 1-2, 6-7, 12 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noertker et al (US 20160192076 A1).

With respect to claim 1, Noertker discloses headphones comprising: 
at least one headphone unit (fig.4,5 #102; Par.[0036]) each having 
a speaker unit (fig.2 #118,120,136; Par.[0022-0025]), 
a chamber (fig.2 #116) that covers a back surface of the speaker unit (Par.[0023]) and has an inner surface defining an inner space (fig.2 #128’) of the chamber (Par.[0033] chamber #116 has an inner surface that forms an inner space in the form of aperture #128’), 
a housing (fig.4 #106) that is disposed on a side of the back surface of the speaker unit, in which the chamber is disposed, and that covers the chamber (Par.[0036] housing #106 cover the back surface of the audio driver assembly #110), and 
a vibration damper (fig.2 #150) being entirely disposed in the inner space of the chamber (fig.2; dampener #150 is entirely within the aperture #128’) the vibration chamber connecting the inner surface of the chamber and the speaker unit (Par.[0033] vibration dampener #150 connects inner surface of chamber #116 to the stabilizer #120 portion of the speaker unit).

With respect to claim 2, Noertker discloses the headphones according to claim 1, wherein the vibration damper (#150) is disposed between the back surface of the speaker unit (#120) and a part of the inner surface of the chamber, and the part of the inner surface of the chamber faces toward the back surface of the speaker unit (see fig.2; inner surface including aperture #128’ of chamber #116 faces a back surface including the stabilizer portion #120 of the speaker unit).

With respect to claim 6, Noertker discloses the headphones according to claim 1, wherein each of the at least one headphone unit further has a baffle plate (fig.4 #112), the chamber is fixed to the baffle plate (Par.[0036]), and the vibration damper is held between the chamber and the speaker unit (See fig.2).

With respect to claim 7, Noertker discloses the headphones according to claim 1, wherein the chamber functions as a Helmholtz resonator (Par.[0023] apertures #122 formed by housing #11f acts as a resonant cavity).

With respect to claim 12, Noertker discloses the headphones according to claim 2, wherein each of the at least one headphone unit further has a baffle plate (fig.4 #112), the chamber is fixed to the baffle plate (Par.[0036]), and the vibration damper is held between the chamber and the speaker unit (See fig.2).

With respect to claim 18, Noertker discloses the headphones according to claim 1, further comprising a baffle plate (fig.4 #112) to which the chamber is connected (Par.[0036]), wherein the speaker unit and the vibration damper are disposed between the baffle plate and the chamber in one direction, and the vibration damper is entirely disposed between the speaker unit and the chamber in the one direction (as shown in figure 4, speaker unit #118,120,136 of fig.2 is between chamber #116 of fig.2 and baffle #112; and as shown in figure 2 dampener #150 is between chamber #116 and stabilizer #120 portion of the speaker unit).

With respect to claim 19, Noertker discloses the headphones according to claim 1, further comprising a baffle plate (fig.4 #112) to which the vibration damper and the chamber are connected (see fig.4), wherein the vibration damper is disposed between the speaker unit and the chamber (as shown in figure 2 dampener #150 is between chamber #116 and stabilizer #120 portion of the speaker unit.

With respect to claim 20, Noertker discloses the headphones according to claim 1, wherein the vibration damper (#150) has a surface which is connected to the back surface of the speaker unit (#120), and the surface of the vibration damper has a surface area that is equal to a surface area of the back surface of the speaker unit (see fig.2 the surface areas connecting the damper #150 and stabilizer #120 are equal).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3-5, 8-11 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noertker et al (US 20160192076 A1) in view of Mishan (US 20070154046 A1).

With respect to claim 3, Noertker discloses the headphones according to claim 1, however does not disclose expressly wherein the speaker unit has an active noise cancelling function.
Mishan discloses headphones comprising an active noise cancelling function (fig.1 #30; Par.[0023]).
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to implement noise cancelling function in the headphones of Noertker, as performed by Mishan.  The motivation for doing so would have been to reduce the effects of environmental noise from a user’s listening experience. 

With respect to claim 4, Noertker discloses the headphones according to claim 1, wherein the at least one headphone unit includes a first headphone unit and a second headphone unit, each of the first headphone unit and the second headphone unit has the speaker unit, the chamber, the housing, and the vibration damper (see fig.5 #102; Par.[0037]); however does not disclose expressly the first headphone unit further has a battery that is disposed inside the first headphone unit.
Mishan discloses headphones comprising a chamber (figs.2,3 #22,24; Par.[0022]) that covers a back surface of a speaker unit (figs.2,3 #17,19; Par.[0026]); and a battery (figs.2,3 #72) that is disposed inside the first headphone unit (Par.[0032]).
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to mount a battery within the headphone unit on the chamber of Noertker, as performed by Mishan.  The motivation for doing so would have been to supply power to the headphones for use in a wireless arrangement. 

With respect to claim 5, Noertker discloses the headphones according to claim 4, however does not disclose expressly wherein the battery is connected to the chamber.
Mishan discloses headphones comprising a chamber (figs.2,3 #22,24; Par.[0022]) that covers a back surface of a speaker unit (figs.2,3 #17,19; Par.[0026]); and a battery (figs.2,3 #72) that is disposed inside the first headphone unit (Par.[0032]).
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to mount a battery within the headphone unit on the chamber of Noertker, as performed by Mishan.  The motivation for doing so would have been to supply power to the headphones for use in a wireless arrangement. 

With respect to claim 8, Noertker discloses the headphones according to claim 2, however does not disclose expressly wherein the speaker unit has an active noise cancelling function.
Mishan discloses headphones comprising an active noise cancelling function (fig.1 #30; Par.[0023]).
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to implement noise cancelling function in the headphones of Noertker, as performed by Mishan.  The motivation for doing so would have been to reduce the effects of environmental noise from a user’s listening experience. 

With respect to claim 9, Noertker discloses the headphones according to claim 2, wherein the at least one headphone unit includes a first headphone unit and a second headphone unit, each of the first headphone unit and the second headphone unit has the speaker unit, the chamber, the housing, and the vibration damper (see fig.5 #102; Par.[0037]), however does not disclose expressly the first headphone unit further has a battery that is disposed inside the first headphone unit.
Mishan discloses headphones comprising a chamber (figs.2,3 #22,24; Par.[0022]) that covers a back surface of a speaker unit (figs.2,3 #17,19; Par.[0026]); and a battery (figs.2,3 #72) that is disposed inside the first headphone unit (Par.[0032]).
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to mount a battery within the headphone unit on the chamber of Noertker, as performed by Mishan.  The motivation for doing so would have been to supply power to the headphones for use in a wireless arrangement. 

With respect to claim 10, Noertker discloses the headphones according to claim 3, wherein the at least one headphone unit includes a first headphone unit and a second headphone unit, each of the first headphone unit and the second headphone unit has the speaker unit, the chamber, the housing, and the vibration damper (see fig.5 #102; Par.[0037]), however does not disclose expressly the first headphone unit further has a battery that is disposed inside the first headphone unit.
Mishan discloses headphones comprising a chamber (figs.2,3 #22,24; Par.[0022]) that covers a back surface of a speaker unit (figs.2,3 #17,19; Par.[0026]); and a battery (figs.2,3 #72) that is disposed inside the first headphone unit (Par.[0032]).
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to mount a battery within the headphone unit on the chamber of Noertker, as performed by Mishan.  The motivation for doing so would have been to supply power to the headphones for use in a wireless arrangement. 

With respect to claim 11, Noertker discloses the headphones according to claim 8, wherein the at least one headphone unit includes a first headphone unit and a second headphone unit, each of the first headphone unit and the second headphone unit has the speaker unit, the chamber, the housing, and the vibration damper, (see fig.5 #102; Par.[0037]), however does not disclose expressly the first headphone unit further has a battery that is disposed inside the first headphone unit.
Mishan discloses headphones comprising a chamber (figs.2,3 #22,24; Par.[0022]) that covers a back surface of a speaker unit (figs.2,3 #17,19; Par.[0026]); and a battery (figs.2,3 #72) that is disposed inside the first headphone unit (Par.[0032]).
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to mount a battery within the headphone unit on the chamber of Noertker, as performed by Mishan.  The motivation for doing so would have been to supply power to the headphones for use in a wireless arrangement. 

With respect to claim 13, Noertker discloses the headphones according to claim 3, wherein each of the at least one headphone unit further has a baffle plate (fig.4 #112), the chamber is fixed to the baffle plate (Par.[0036]), and the vibration damper is held between the chamber and the speaker unit (See fig.2).

With respect to claim 14, Noertker discloses the headphones according to claim 4, wherein each of the first headphone unit and the second headphone further has a baffle plate (fig.4 #112), the chamber is fixed to the baffle plate (Par.[0036]), and the vibration damper is held between the chamber and the speaker unit (See fig.2).

With respect to claim 15, Noertker discloses the headphones according to claim 5, wherein each of the first headphone unit and the second headphone further has a baffle plate (fig.4 #112), the chamber is fixed to the baffle plate (Par.[0036]), and the vibration damper is held between the chamber and the speaker unit (See fig.2).

With respect to claim 16, Noertker discloses the headphones according to claim 8, wherein each of the at least one headphone unit further has a baffle plate, (fig.4 #112), the chamber is fixed to the baffle plate (Par.[0036]), and the vibration damper is held between the chamber and the speaker unit (See fig.2).

With respect to claim 17, Noertker discloses the headphones according to claim 11, wherein each of the first headphone unit and the second headphone further has a baffle plate (fig.4 #112), the chamber is fixed to the baffle plate (Par.[0036]), and the vibration damper is held between the chamber and the speaker unit (See fig.2).

Response to Arguments
Applicant's arguments filed October 17, 2022 have been fully considered but they are not persuasive.
Regarding claim 1, the Applicant argues that the Noertker reference does not teach wherein the chamber has an inner surface defining an inner space of the chamber wherein the vibration damper is entirely disposed in the inner space of the chamber, and the vibration chamber connects the inner surface of the chamber and the speaker unit.  
The Examiner respectfully disagrees with the Applicant’s arguments and maintains that Noertker provides such an arrangement.  The chamber #116 of Noertker comprises and inner surface at aperture #128’, wherein this inner surface contacts vibration damper #150, such that the damper connects the inner surface of the chamber to stabilizer #120 portion of the speaker unit. The vibration damper is entirely within the aperture #128’ formed by the inner surface of the chamber (See fig.2). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R KURR whose telephone number is (571)270-5981. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON R. KURR
Primary Examiner
Art Unit 2654



/JASON R KURR/Primary Examiner, Art Unit 2654